DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on October 6, 2021 have been received and entered. Claims 43 and 51 have been amended, while claims 1-42, 44, 48-50 and 52 have been canceled. Claims 43, 45-47 and 51 are pending in the instant application.

Election/Restrictions
Applicant’s election of claims 43-51 (group IV) in the reply filed on December 14, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Priority
This application is a Divisional application of US application no 13/661,618 filed on 10/26/2012, which claims priority from US provisional application no 61/552,581 filed on 10/28/2011.
Claims 43, 45-47 and 51 are under consideration. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Anne-Marie C. Yvon on October 25 and November 5, 2021.

The application has been amended as follows: 
In the claims
Cancel claim 45
Following claims have been re-written as follows:

	(i) a nucleotide sequence which encodes tyrosine hydroxylase (TH),
	(ii) a nucleotide sequence which encodes GTP-cyclohydrolase I (CH1), and
	(iii) a nucleotide sequence which encodes Aromatic Amino Acid Dopa Decarboxylase (AADC);
	wherein the nucleotide sequence encoding TH 1s linked to the nucleotide sequence encoding CH1 such that they encode a fusion protein TH-CH1, wherein the construct comprises TH-L-CH1-IRES-AADC, wherein L is a linker-encoding sequence, and IRES is an Internal Ribosome Entry Site, thereby producing dopamine in the subject.

51. The method according to claim 43, wherein the EIAV vector is pseudotyped with VSV-G.

Conclusion
	Claims 43, 46-47 and 51 are allowable. 
The following is an examiner’s statement of reasons for allowance:
With Examiner's amendment as detailed above, the rejections of claims under 35 USC 112(a), first paragraph, as set forth in the Office Action of 07/07/2021 is WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 07/07/2021 applied to claims 43, 46-47 and 51, the rejections are withdrawn in light of amendments to the claims presented herein. The instant specification provides experimental evidence that a nucleic acid construct comprising sequences encoding TH, CHI, and AADC results in dopamine production in cultured neuronal cells and in improvement of symptoms in an animal model of decreased dopamine production. Thus, data presented in the specification correlates with the production of dopamine in neuronal cells. Further, there is no teaching or suggestion in prior art nor one of skill in the art would have predicted, that a tricistronie construct comprising TH-linker-CHl-IRES-AADC in the recited order with the recited linkages could result in the superior levels of dopamine production as reported in the present application. Accordingly, claims 43, 46-47 and 51 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632